Kirkpatrick, C. J.
. -The Court are of opinion, that the instrument under consideration, cannot with propriety be construed so as to bind Corey farther than he has covenanted specifically in the indenture to bind himself; not meaning however to disturb the cases in the books, the Court confine themselves to [*] the case before them, and the intent of the parties collected from the instrument.
Pennington, J.
— Although he concurred with his brethren in deciding this case on its own peculiar circumstances, yet he could not refrain from saying that he never was satisfied with the case in 8 Mod. or that in Douglass; and that this case, in his mind, served to exhibit in a strong point of light, the impropriety of those decisions. That the English decisions went on the ground of the father and the apprentice forming one party, and the master another, which was not his understanding of the subject; especially under our act of Assembly, which to his mind contemplated a contract between the master and the apprentice, which was rendered valid by the express provisions of positive law. That the assent of the father, and in case of his death the mother, or guardian, directed by statute to be inserted in the indenture, and the name of such father, mother or guardian, subscribed thereto, was intended, first, as a provision against improvident acts of the infant; and second, for the protection of parental authority. In case the father or guardian stipulate to do any act himself, as in this case was done, so far he is bound, and no farther.
Judgment affirmed.